Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 10/5/2018 and IDS received 10/5/2018, 1/29/2019, 2/6/2019, 11/1/2019, 1/4/2021 have been entered. 

Election/Restrictions
Applicant’s election of group I in the reply filed on 6/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/JP2017/013551 (filed 3/31/2017) which claims foreign application JAPAN 2016-075980 (filed 4/5/2016).
	
Specification
The continuation data on page 1 of the specification is missing.

Claim Objections
Claim 1 is objected to because of the following informalities:  the Markush group listed in the claim is not written in standard Markush language (such as “selected from the group consisting of...and ...” or “is any one of …or …”).  Appropriate correction is required.
2173.05(h) Alternative Limitations - 2100 Patentability
2173.05(h) Alternative Limitations
I.    MARKUSH GROUPS
…When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper…

Claim Interpretation
Claims 1 and 2 are interpreted as reciting single active step of “determining whether the amount of occult blood (or the total protein concentration) is positive or negative”. Lines 6-11 of claim 1 and lines 4-6 of claim 2 recite alternate/possible outcomes of the recited active method step without providing structural limitations for the claimed step, therefore they are not required for the claimed active step.
Claims 3 and 5 recite necessary/intended results of the claimed method without providing structural limitations to active method step recited, thus they are rejected together with their independent claims as long as the same active method step is taught in cited arts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See The 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).

Regarding Step 1 (Yes), all of the claims are drawn to a law of nature under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon. Claim 1 direct to a method of determining whether the amount of occult blood is positive/negative wherein the presence of occult blood can be naturally occurring thus the claimed method is a naturally occurring phenomenon. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the method are recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited method step, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakizawa (Acta Paediatrica Japonica, 1996, 38:218-223).
Kakizawa teaches a method of determining the amount of occult blood (page 32, title and abstract). 
For Claims 1-3: the reference teaches a method comprises: determining whether the amount of occult blood in an examination object/saliva from an oral cavity is positive (page 219, right column, 1st paragraph++, page 221, left column, 1st paragraph++ and page 221, Fig. 1) or negative (page 221, left column, 1st paragraph++).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (International Dental Journal, 2009, 59:31-34).
Suzuki teaches a method of determining the amount of occult blood (page 33, Table 2, row 5). 
For Claims 1-3: the reference teaches a method comprises: determining whether the amount of occult blood in an examination object/saliva from an oral cavity is positive (page 32, left column, 2nd paragraph, line 12++, page 33, Table 2, row 5) or negative (page 33, Table 2, row 5).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishinaga (US2015/0038350, IDS).
Nishinaga teaches a method of determining the amount of occult blood (page 8, [0112], page 15, Table 1, page 17, Example 1) in saliva sample. 
For Claims 1-3: the reference teaches a method comprises: determining (in an examination object/saliva from an oral cavity) whether the amount of occult blood (page 8, [0112]++, page 15, Table 1) or the total protein concentration (page 9, [0121]++, page 15, Table 1) and number of white blood cells (Leukocyte count, page 9, [0117]++, page 15, Table 1) is positive or negative.
For Claims 4-5: the reference further teaches using/determining ammonia concentration (page 9, [0125]++, page 15, Table 1).

Conclusion

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653